Motions for leave to appeal to the Court of Appeals granted. The following questions are certified: (1) Was the order of the Special Term dated June 30, 1947, resettling an order dated May 15, 1947, and dismissing the complaint as against defendants Rosalie Jones, and Louise E. Jones, as sole surviving executrices and trustees under the last will and testament of Mary E. Jones, deceased, properly made? (2) Was the order of the Special Term dated May 15, 1947, granting a motion by defendant Town of Huntington to dismiss the complaint as against it, properly made? (3) Was the order.of the Special Term dated May 15, 1947, denying a motion by defendants-appellants T. Everett C. Tuthill, et al., individually and as members of the Board of Supervisors, and Milton L. Burns, as County Treasurer, to dismiss the complaint as against them, properly made? Present — Lewis, P. J., Carswell, Nolan, Sneed and Wenzel, JJ. [See ante, p. 904.]